DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 12/16/2020 in response to the Non-Final Rejection mailed on 09/30/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	New claims 11-20 are added.
4.	Claims 1-20 are pending.
5.	Applicant’s remarks filed on 12/16/2020 in response to the Non-Final Rejection mailed on 09/30/2020 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject new grounds of rejection is necessitated by applicant’s amendment to the claims.
	Regarding claims 1 (claims 2-7 and 11-16 dependent therefrom), 8 (claim 9 dependent therefrom), 10 (claims 17-20 dependent therefrom), there is insufficient antecedent basis for the limitation “the reference polypeptide” recited in the claims.  Furthermore, the metes and bounds of the claims upon which protection is sought cannot be ascertained because it is unclear what is considered the reference polypeptide.  It is suggested that applicants clarify the meaning of the claims.
	Further regarding claims 8 and 10, the recitation of “wherein the first nucleic acid sequence has at least 90% sequence identity to any one of SEQ ID NOs:  14-25…wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence” is also indefinite because it is unclear how a fragment of a nucleic acid sequence can comprise a polypeptide sequence.  Accordingly, the metes and bounds of the claims cannot be ascertained from the claims.  It is suggested that applicants clarify the meaning of the claim.
	Regarding claim 18, the recitation of the vector of claim 18 is indefinite because a claim cannot be dependent upon itself.  The recitation appears to be a typographical issue, and in the interest of compact prosecution, claim 18, will be interpreted as being dependent upon claim 10.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a)
8.	The written description rejection of claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth new claims 11-20.
	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As amended, claim 1 (claims 2-7 and 11-16 dependent therefrom) is drawn to an isolated, genetically engineered organism comprising a modified alcohol dehydrogenase having increased reactivity with NADH, as compared to a wild-type alcohol dehydrogenase wherein the modified alcohol dehydrogenase comprises a polypeptide sequence having at least 90% sequence identity to any one of SEQ ID NOs:  1-5 or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; and a modified ketol-acid reductoisomerase having increased reactivity with NADH, as compared to a wild-type ketol-acid reductoisomerase; wherein the modified ketol-acid reductoisomerase comprises a polypeptide having at least 90% sequence identity to any one of SEQ ID NOs:  6-7 or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; wherein in SEQ ID NO:  4, the Xaa at position 39 is Ile, Tyr, Val, Leu, Phe, or any other conservative amino acid substitution; and the Xaa at position 40 is Pro, Arg, His, Lys, Trp or any other conservative amino acid substitution.  In view of the indefiniteness of the phrase “an entire length of the reference polypeptide”, the fragment is considered to be structurally 
	As amended, claim 8 (claim 9 dependent therefrom) is drawn to an isolated nucleic acid comprising a nucleic acid sequence having at least 90% sequence identity to any one of SEQ ID NOs:  14-25 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence, wherein the isolated nucleic acid encodes a polypeptide sequence having at least 90% sequence identity to any one of SEQ ID NOs:  1-5, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; wherein in SEQ ID NO:  4, the Xaa at position 39 is Ile, Tyr, Val, Leu, Phe, or any other conservative amino acid substitution; and the Xaa at position 40 is Pro, Arg, His, Lys, Trp or any other conservative amino acid substitution and wherein the isolated nucleic acid encodes a modified alcohol dehydrogenase having increased reactivity with NADH as compared to a wild-type alcohol dehydrogenase.  In view of the indefiniteness of the phrase “an entire length of the reference polypeptide”, the structure of the claimed alcohol dehydrogenase is unlimited and only required to share at least two contiguous nucleotides and/or amino acid residues with the claimed sequences.  
	As amended, claim 10 (claims 17-20 dependent therefrom) is drawn to a vector comprising a first nucleic acid sequence encoding a modified alcohol dehydrogenase, wherein the first nucleic acid sequence has at least 90% sequence identity to any one of SEQ ID NOs:  14-25 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; and a second nucleic acid sequence encoding a modified ketol-acid reductoisomerase, wherein the second nucleic acid 
	In this case, the specification discloses an actual reduction to practice of the following representative species of a genetically engineered organism capable of producing any fermentation product as encompassed by the claims (i.e. an E. coli host cell transformed with polynucleotides encoding NADH dependent ADH enzymes set forth in SEQ ID NOs: 1-5 and polynucleotides encoding NADH dependent KARI enzymes set forth in SEQ ID Nos:  6-7 for production of ethanol, butanol, and isobutanol).  There are no other drawings or structural formulas disclosed of genetically engineered organisms comprising an alcohol dehydrogenase and ketol-acid reductoisomerase having increased reactivity with NADH as compared to a wild type enzyme as encompassed by the claims.  Modifications to NADPH binding sites of ADH enzymes and KARI enzymes for switching cofactor dependency from NADPH to NADH for both ADH and KARI enzymes were known in the prior art as taught by Lowe et al. (WO 2012/173660 A2; cited on IDS filed on 05/07/2020) and Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020).  The claims are sufficiently broad to encompass any genetically engineered organism and any modification (including but not limited to substitutions, post-translational modifications, insertions and deletions) to an ADH and KARI enzyme that increases both enzymes reactivity with NADH.  To this end, there is no prior-art or E. coli host cell transformed with polynucleotides encoding NADH dependent ADH enzymes set forth in SEQ ID NOs: 1-5 and polynucleotides encoding NADH dependent KARI enzymes set forth in SEQ ID Nos:  6-7 for production of ethanol, butanol, and isobutanol as being representative of all modifications to ADH and KARI enzymes as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the claims have been amended to further specify that fragments are at least 90% of an entire length of the reference polypeptide sequence.
not persuasive in view of the modified rejection set forth above.  MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of variant polypeptides encompassed by the phrase “fragments” as encompassed by the claim is highly variant and not limited to those variants disclosed in the specification and includes any polypeptide of any mutation. It is suggested that applicants clarify the meaning of the claims with regards to the phrase “the reference polypeptide sequence”.
9.	The scope of enablement rejection of claims 1-10 under 35 U.S.C. 112, first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims to add new claims 11-20.
	Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a an E. coli host cell transformed with polynucleotides encoding NADH dependent ADH enzymes set forth in SEQ ID NOs: 1-5 and polynucleotides encoding NADH dependent KARI enzymes set forth in SEQ ID Nos:  6-7, both enzymes exhibiting increased reactivity to NADH, does not reasonably provide enablement for all isolated genetically engineered organisms as encompassed by the claims.  The specification does not enable any make and/or use the invention commensurate in scope with these claims. 
	(A) The breadth of the claims:  As amended, claim 1 (claims 2-7 and 11-16 dependent therefrom) is drawn to an isolated, genetically engineered organism comprising a modified alcohol dehydrogenase having increased reactivity with NADH, as compared to a wild-type alcohol dehydrogenase wherein the modified alcohol dehydrogenase comprises a polypeptide sequence having at least 90% sequence identity to any one of SEQ ID NOs:  1-5 or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; and a modified ketol-acid reductoisomerase having increased reactivity with NADH, as compared to a wild-type ketol-acid reductoisomerase; wherein the modified ketol-acid reductoisomerase comprises a polypeptide having at least 90% sequence identity to any one of SEQ ID NOs:  6-7 or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; wherein in SEQ ID NO:  4, the Xaa at position 39 is Ile, Tyr, Val, Leu, Phe, or any other conservative amino acid substitution; and the Xaa at position 40 is Pro, Arg, His, Lys, Trp or any other conservative amino acid substitution.  In view of the indefiniteness of the phrase “an entire length of the reference polypeptide”, the fragment is considered to be structurally unlimited and only required to share at least two contiguous amino acid residues with the claimed polypeptides.
	As amended, claim 8 (claim 9 dependent therefrom) is drawn to an isolated nucleic acid comprising a nucleic acid sequence having at least 90% sequence identity to any one of SEQ ID NOs:  14-25 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence, wherein the isolated 
	As amended, claim 10 (claims 17-20 dependent therefrom) is drawn to a vector comprising a first nucleic acid sequence encoding a modified alcohol dehydrogenase, wherein the first nucleic acid sequence has at least 90% sequence identity to any one of SEQ ID NOs:  14-25 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; and a second nucleic acid sequence encoding a modified ketol-acid reductoisomerase, wherein the second nucleic acid has at least 90% sequence identity to any one of SEQ ID NOs:  26-31 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence.  In view of In view of the indefiniteness of the phrase “an entire length of the reference polypeptide”, the structure of the claimed alcohol dehydrogenase is unlimited and only required to share at least two contiguous nucleotides with the claimed sequences.  
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed modified ADH and KARI enzymes having increased reactivity to NADH is structurally unlimited and only required to share as few as two contiguous amino acids and/or nucleotides.  
	Modifications to NADPH binding sites of ADH enzymes and KARI enzymes for switching cofactor dependency from NADPH to NADH for both ADH and KARI enzymes were known in the prior art as taught by Lowe et al. (WO 2012/173660 A2; cited on IDS filed on 05/07/2020) and Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020).  
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: the following working examples of a genetically engineered organism comprising a modified ADH and KARI enzyme having increased reactivity with NADH, i.e. an E. coli host cell transformed with polynucleotides encoding NADH dependent ADH enzymes set forth in SEQ ID NOs: 1-5 and polynucleotides encoding NADH dependent KARI enzymes set forth in SEQ ID Nos:  6-7 having increased reactivity with NADH as compared to a wild type.  Other than these working examples, the specification fails to disclose any other working examples of genetically engineered organisms comprising modifications to ADH and KARI enzymes that increase reactivity of the ADH and KARI enzymes with NADH.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicant’s remarks, applicants in summary contend that the claims have been amended to further specify that fragments are at least 90% of an entire length of the reference polypeptide sequence.
	This argument is found to be not persuasive in view of the modified rejection set forth above.  The genus of fragments that are encompassed by the claims is not limited to those fragments that are disclosed in the specification and includes any polypeptide of any mutation.  It is suggested that applicants clarify the meaning of the phrase “entire length of the reference polypeptide sequence”.
Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020) as evidenced by NP_417484 (GenBank 2018; cited on IDS filed on 05/07/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in new claims 11-17 and 19-20, which is necessitated by applicant’s amendment to the claims to add new claims 11-17 and 19-20.
	Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buelter et al. (US Patent Application Publication 2010/0143997 A1; cited on IDS filed on 05/07/2020) as evidenced by NP_417484 (GenBank 2018; cited on IDS filed on 05/07/2020).
11.	As amended, claim 1 (claims 2-7 and 11-16 dependent therefrom) is drawn to an isolated, genetically engineered organism comprising a modified alcohol dehydrogenase having increased reactivity with NADH, as compared to a wild-type alcohol dehydrogenase wherein the modified alcohol dehydrogenase comprises a polypeptide sequence having at least 90% sequence identity to any one of SEQ ID NOs:  1-5 or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; and a modified ketol-acid reductoisomerase having increased reactivity with NADH, as compared to a wild-type ketol-acid reductoisomerase; wherein the modified ketol-acid reductoisomerase comprises a polypeptide having at least 90% sequence identity to any one of SEQ ID NOs:  6-7 or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; wherein in SEQ ID NO:  4, the Xaa at position 39 is Ile, Tyr, Val, Leu, Phe, or any other conservative amino acid substitution; and the Xaa at position 40 is Pro, Arg, His, Lys, Trp or any other conservative amino acid substitution.  
	As amended, claim 8 (claim 9 dependent therefrom) is drawn to an isolated nucleic acid comprising a nucleic acid sequence having at least 90% sequence identity to any one of SEQ ID NOs:  14-25 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence, wherein the isolated 
	As amended, claim 10 (claim 17 and 19-20 dependent therefrom) is drawn to a vector comprising a first nucleic acid sequence encoding a modified alcohol dehydrogenase, wherein the first nucleic acid sequence has at least 90% sequence identity to any one of SEQ ID NOs:  14-25 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence; and a second nucleic acid sequence encoding a modified ketol-acid reductoisomerase, wherein the second nucleic acid has at least 90% sequence identity to any one of SEQ ID NOs:  26-31 or a complement of any of these, or a fragment thereof, wherein the fragment is at least 90% of an entire length of the reference polypeptide sequence.  
12.	With respect to claim 1, Buelter et al. teach recombinant microorganisms transformed with modified alcohol dehydrogenases (YqhD) and ketol-acid reductoisomerases (IlvC) from E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; 0015-0021].  Although the breadth of the claim only requires the sequence to share at least two contiguous amino acid residues (see 112(b) rejection above) with the claimed sequences, Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NOs: 1-5.  Buelter et al. further teach the modified ketol-acid reductoisomerase comprising an amino acid sequence that is greater than 90% identical to SEQ ID NOs:  6 and 7 [see Figure 6] and comprises mutations of A71S, R76D, S78D, Q110V, D146G, G185R and K433E [see paragraph 0341] for increasing the ability of the enzyme to utilize NADH.  
	With respect to claim 2, Buelter et al. teach wherein the modified alcohol dehydrogenase comprises at least one amino acid substitution [see Abstract; paragraphs 0015-0021].
	With respect to claim 3, Buelter et al. teach wherein the modified ketol-acid reductoisomerase comprises at least one amino acid substitution, as compared to the wild-type ketol-acid reductoisomerase [see Abstract; paragraphs 0015-0021].
	With respect to claim 4, Buelter et al. teach wherein recombinant microorganisms transformed with modified alcohol dehydrogenases (YqhD) and ketol-acid reductoisomerases (IlvC) from E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; 0015-0021].  Although the breadth of the claim only requires the sequence to share at least two contiguous amino acid residues (see 112(b) rejection above) with the claimed sequences, Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NOs: 1-5.
	With respect to claims 5, 15, 16, Buelter et al. further teach the modified ketol-acid reductoisomerase comprising an amino acid sequence that is greater than 90% identical to SEQ ID NOs:  6 and 7 [see Figure 6] and comprises mutations of A71S, R76D, S78D, Q110V, D146G, G185R and K433E [see paragraph 0341] for increasing the ability of the enzyme to utilize NADH.  

	With respect to claim 7, Buelter et al. teach the genetically engineered organism further comprising a nucleic acid encoding the polypeptides sequences of the modified ADH and KARI enzymes [see paragraphs 0015-0021 and 0122].
	With respect to claim 8, Buelter et al. teach the genetically engineered organism further comprising a nucleic acid encoding the polypeptides sequences of the modified ADH and KARI enzymes [see paragraphs 0015-0021 and 0122].  Although the breadth of the claim only requires the sequence to share at least two contiguous amino acid residues with the claimed sequences (see 112(b) rejection above), Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NO: 4.
	With respect to claim 9, Buelter et al. teach a vector comprising the nucleic acid sequence encoding the alcohol dehydrogenase [see paragraph 0120].
	With respect to claim 10, Buelter et al. teach a vector comprising a first nucleic acid sequence encoding the modified ADH and a second nucleic acid sequence encoding the KARI enzyme [see Abstract; paragraphs 0015-0021 and 0122].  Given that the breadth of the claim only requires that the nucleotide sequence share at least two contiguous nucleotides with the claimed sequences (see 112(b) rejection above), the teachings of Buelter et al. reasonably read on the claims.
E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; 0015-0021].  Although the breadth of the claim only requires the sequence to share at least two contiguous amino acid residues (see 112(b) rejection above) with the claimed sequences, Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NOs: 1-5.
	With  respect to claim 17, Buelter et al. teach wherein recombinant microorganisms transformed with modified alcohol dehydrogenases (YqhD) and ketol-acid reductoisomerases (IlvC) from E. coli that have an increased activity for NADH to permit anaerobic fermentation [see Abstract; 0015-0021].  Although the breadth of the claim only requires the sequence to share at least two contiguous amino acid residues (see 112(b) rejection above) with the claimed sequences, Buelter et al. teach that the alcohol dehydrogenase is YqhD from E. coli.  Evidentiary reference NP_417484 is cited in accordance to MPEP 2131.01.III to demonstrate that E. coli YqhD comprises a sequence that is at least 90% identical to SEQ ID NOs: 1-5.  .  Buelter et al. further teach polynucleotides encoding the claimed alcohol dehydrogenase enzymes [see paragraphs 0147].  Given that SEQ ID NOs:  14-25 represent nucleic acid primers for producing the point mutations in YqhD [see Table 1 of the disclosure], it is the examiner’s position that Buelter et al. teaching the same YqhD, that the polynucleotides encoding said YqhD of Buelter et al. would inherently comprise nucleic acid sequences that are at least 90% identical to the claimed sequences.  Since the Office does not have the facilities for examining and comparing In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claims 19 and 20, it is acknowledged that Buelter et al. does not explicitly teach wherein the second nucleic acid has at least 90% sequence identity to any one of SEQ ID NOs:  26-31 and wherein the second nucleic acid is any one of SEQ ID NOs:  26-31; however, Buelter et al. does teach the modified ketol-acid reductoisomerase comprising an amino acid sequence that is greater than 90% identical to SEQ ID NOs:  6 and 7 [see Figure 6] and comprises mutations of A71S, R76D, S78D, Q110V, D146G, G185R and K433E [see paragraph 0341] for increasing the ability of the enzyme to utilize NADH, wherein the ketol-acid reductoisomerase enzyme is ilvC from E. coli, which is the exact same ilvC from E. coli in the claimed SEQ ID NO:  6.  Buelter et al. further teach polynucleotides encoding the claimed ketol-acid reductoisomerase enzymes [see paragraphs 0147].  Given that SEQ ID NOs:  26-31 represent nucleic acid primers for producing the substitutions A71S, R76D, S78D, and Q110V [see Table 1 of the disclosure], it is the examiner’s position that Buelter et al. teaching the same ketol-acid reductoisomerase enzymes from ilvC, including the identical mutations, that the polynucleotides encoding said ilvC mutations of Buelter et al. would inherently comprise the identical sequence of SEQ ID NOs:  26-31.  Since the Office does not have the facilities for examining and comparing applicants’ polynucleotides with the polynucleotides of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicant’s remarks, applicants in summary contend that the amendments to the claims distinguish the claims over the prior art reference of record.  
	This argument is found to be not persuasive in view of the modified rejection set forth above.  Briefly, in view of the 112(b) rejection over the recitation of the phrase “an entire length of the reference polypeptide sequence”, the structure of the fragment claimed is considered to be unlimited and only required to share at least two contiguous amino acids and nucleic acids with the claimed sequences. Furthermore, it is the examiner’s position that the claimed 90% identity to the claimed alcohol dehydrogenases is inherently disclosed in the teachings of Buelter et al.
After Final Consideration Program 2.0
13.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives .
Conclusion
14.	Status of the claims:
	Claims 1-20 are pending.
	Claims 1-20 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656